Citation Nr: 1431162	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  07-12 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to service connection for a disability manifested by tremors, to include as a result of in-service exposure to herbicides or as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from April 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer in April 2009.  A copy of the transcript of this hearing has been associated with the claims file.  In April 2012, the Board remanded this matter for additional development.  

In a December 2011 written statement, the Veteran withdrew his claim for total disability rating due to individual unemployability (TDIU) because he is currently working.  Thus, that issue is no longer on appeal, and the Board has no jurisdiction to consider it.

In a January 2012 letter, the Veteran's attorney stated that "[w]e have questioned the denial of temporary 100 percent evaluations for convalescence under 38 C.F.R. § 4.29 for each time the veteran underwent surgery for his heart condition."  In this regard, the Board notes that the criteria for a temporary total rating based on convalescence is set forth at 38 C.F.R. § 4.30 and that the criteria for a temporary total rating based on hospitalization is set forth at 38 C.F.R. § 4.29 .  This request for temporary 100 percent ratings "for convalescence under 38 C.F.R. § 4.29 " requires clarification. Also in providing such clarification, the Veteran and/or his attorney should submit the specific dates of the various hospitalizations and/or periods of convalescence. Thus, this matter is once again referred to the RO for appropriate action.


FINDING OF FACT

Medical evidence supports a causal relationship between the Veteran's diagnosed essential tremors and the medication that he takes for his service-connected depressive disorder. 
CONCLUSION OF LAW

The criteria for service connection for essential tremors, as secondary to the service-connected depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that given the favorable decision below, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In a November 2010 VA examination report, the examiner noted that the Veteran had essential tremors.  The examiner noted that the Veteran takes Bupropion (for depression), which may be contributing to his tremor-and that he has no symptoms of Parkinsonism.  
In a November 2011 addendum, this same VA examiner opined that the Veteran's essential tremor is not related to his underlying mental state condition.  However, the examiner believed that the Bupropion that the Veteran takes for his mental state at least as likely as not aggravates his essential tremor.  Later that same month, the VA examiner opined that the Veteran's tremor is not part of his mental health diagnosis-and that it is as likely as not a side effect of his Bupropion which he takes for his mental health condition.  

In a November 2013 VA examination report, the VA examiner (the same physician who had conducted the November 2010 evaluation and who had provided the November 2011 addendum) opined that the Veteran's diagnosed essential tremors was less likely than not related to service and less likely than not related to or aggravated by his service-connected depressive disorder.  In a December 2013 addendum, this examiner stated that the Veteran's essential tremor is not a tremor related to Parkinsonism or Parkinson's disease-and is not related to his service, history of exposure to Agent Orange in Vietnam, or his PTSD.  

In this case, a VA physician has examined the Veteran multiple times over the past several years.  The Board acknowledges that this doctor has rendered various-and apparently contradictory-opinions regarding the etiology of the Veteran's essential tremor disability.  Most importantly, in the November 2011 addendum, this physician opined that the Veteran's essential tremors are related to the Bupropion that he takes for his service-connected depressive disorder.  The Board acknowledges that, subsequently in November 2013, this same physician stated that it is less likely than not that the Veteran's essential tremors are related to, or aggravated by, his service-connected depressive disorder.  Significantly, however, the physician did not specifically refute his earlier opinion that the medication that the Veteran takes for his service-connected depressive disorder (Bupropion) as likely as not aggravates his essential tremor disorder.  The Board has carefully and thoroughly reviewed the evidence of record and, in resolving all reasonable doubt in favor of the Veteran, finds that the Veteran's essential tremors are secondary to his service-connected depressive disorder (and, in particular, to the medication that he takes for this disability).  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (in which the United States Court of Appeals for Veterans Claims cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted).  Accordingly, and for these reasons, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for essential tremors, as secondary to the service-connected depressive disorder.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for essential tremors, as secondary to the service-connected depressive disorder, is granted. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


